Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 6, 1963 after a jury trial, convicting him of assault in the third degree, two counts of assault in the second degree, two counts of rape in the first degree, five counts of burglary in the first degree, and petit larceny; and imposing sentence. Part of the People’s proof consisted of certain written statements and an oral statement made by defendant between the time of his arrest and arraignment. The issue of the voluntariness of such statements was raised during the trial and was submitted by the trial court to the jury for its determination. The issue is again raised by defendant on this appeal. In the light of the recent decision in Jackson v. Denno (378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings upon the issue of the voluntariness of defendant’s statements and confessions, such proceedings to be in accordance with the procedure prescribed in People v. Davis (22 A D 2d 921), as modified and amplified by People v. Huntley (15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.